Case 1:20-cv-25052-MGC Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       IN ADMIRALTY

 MELVIN JAY,
                                                                CASE NO: 1:20cv25052
         Plaintiff,

 vs.

 ROYAL CARIBBEAN CRUISES LIMITED,
 a Liberian Corporation d/b/a ROYAL CARIBBEAN,

       Defendant.
 ________________________________________/

                                            COMPLAINT

         Plaintiff, Melvin Jay, sues Defendant, Royal Caribbean Cruises Limited, a Liberian

 Corporation, d/b/a Royal Caribbean (hereinafter “Royal Caribbean”) and says:

                                          JURISDICTION

         1.      This is an action sounding in Admiralty.

         2.      This Court has jurisdiction over the subject matter of this action pursuant to 28

 USC §1333.

                                               VENUE

         3.      Venue of this proceeding is proper in the Southern District of Florida because the

 ticket contract between the Plaintiff and Defendant contains a venue selection clause selecting

 the Southern District of Florida as the venue for any legal action brought against this Defendant.

                                                PARTIES

         4.      Plaintiff, Melvin Jay, is a Florida resident, over the age of 18 years and sui juris in

 all other respects.

 5.      Defendant, Royal Caribbean, is a Liberian corporation, doing business as Royal

 Caribbean Cruise Lines, with its principal place of business in Miami, Florida.
Case 1:20-cv-25052-MGC Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 3




                           LEGAL AND FACTUAL ALLEGATIONS

        Plaintiff adopts and realleges all of the foregoing allegations and further alleges as

 follows:

        6.       At all times material hereto, Defendant Royal Caribbean was a common carrier

 that was engaged in the business of providing vacation cruises to the public in exchange for

 compensation.

        7.       At all times material hereto, Defendant Royal Caribbean owned, operated,

 managed and/or controlled the vessel known as the “Symphony of the Seas”.

        8.       On or about January 15, 2020, Plaintiff, Melvin Jay, was aboard the “Symphony

 of the Seas” sailing from the port of Miami, Florida.

        9.       While on board the “Symphony of the Seas” the Plaintiff slipped and fell while

 walking down the metal gangway disembarking from the ship in the port of St. Thomas.

        10.      At approximately 10:00 a.m. as the Plaintiff was exiting the ship on the gangway

 he slipped and fell while stepping on the last step of the gangway which was wet and slippery.

 The last step of the gangway was wet and slippery, constituting a dangerous and hazardous

 condition causing the Plaintiff to fall and suffer severe and debilitating personal injuries.

        11.      At all times material hereto, Defendant Royal Caribbean owed a duty to the

 Plaintiff and all other persons on board the “Symphony of the Seas” a duty to exercise as

 reasonable care as permitted by the circumstances to maintain its vessel, the deck area and its

 gangway areas for the Plaintiff’s safety while aboard the “Symphony of the Seas” and at all other

 times during Plaintiff’s cruise.

        12.      At all times material hereto, Royal Caribbean breached its duty to the Plaintiff

 by failing to exercise reasonable care as permitted by the circumstances to maintain its vessel,

 deck area and gangway for the Plaintiff’s safety by allowing the gangway to be used by the

 Plaintiff when it was in a wet and slippery condition.
Case 1:20-cv-25052-MGC Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 3




           13.    At the time of the accident, several crew members were assisting passengers

 disembarking at the gangway but failed to warn the Plaintiff that the gangway was in a wet and

 slippery condition and failed to warn the Plaintiff of this dangerous and hazardous condition.

 Royal Caribbean had actual and/or constructive notice of this dangerous condition.

           14. As a result of the foregoing Royal Caribbean breached its duty of reasonable care

 under the circumstances to the Plaintiff.

           15.    As a direct and proximate result of Defendant’s negligence, carelessness and

 breach of its duty of reasonable care to the Plaintiff, Plaintiff sustained severe personal injuries

 and damages.

           16.    As a direct and proximate result of Defendant’s negligence, carelessness and

 breach of its duty of reasonable care, Plaintiff, Melvin Jay, suffered bodily injury and resulting

 pain and suffering, disability, mental anguish, loss of capacity for the enjoyment of life, expense

 of hospitalization, medical and nursing care and treatment. These losses are either permanent

 and/or continuing in nature and the Plaintiff will suffer from the losses and impairment in the

 future.

           WHEREFORE, Plaintiff, Melvin Jay, demands judgment for damages against Defendant

 and for such other and further relief as the Court deems just and proper in these premises.

           DATED this 11th day of December, 2020.

                                       LAW OFFICES OF MARK DAVID PRESS, P.A.
                                       1939 Tyler Street
                                       Hollywood, Florida 33020
                                       (954)-922-9100

                                       /S/ Mark D. Press, Esq.
                                       MARK DAVID PRESS, ESQ.
                                       Florida Bar No: 18716
